Citation Nr: 0811889	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to degenerative arthritis of the right 
knee, status post arthroscopy.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

4.  Entitlement to an increased disability rating for a right 
ankle disability (residuals of a right ankle fracture with 
scar), currently evaluated as 10 percent disabling. 

5.  Entitlement to service connection for peripheral 
neuropathy of both legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).  

In a November 2004 rating decision, the RO increased the 
rating assigned for the right ankle disability from zero to 
10 percent and denied service connection for bilateral 
hearing loss.  The veteran initiated an appeal by filing a 
July 2005 notice of disagreement as to the assigned rating 
for the right ankle disability, and as to the denial of 
service connection for bilateral hearing loss.  

By way of an October 2005 rating decision, the RO granted 
service connection for hearing loss of the right ear and 
assigned that disability a noncompensable (zero percent) 
rating.  An associated statement of the case in October 2005 
addressed the denials of claims for an increased rating for 
the right ankle disability and for service connection for 
hearing loss of the left ear.  In November 2005 the veteran 
perfected these claims by filing a substantive appeal, VA 
Form 9.

By way of an October 2006 rating decision, the RO, in 
pertinent part, denied entitlement to an initial compensable 
rating for hearing loss of the right ear; and denied claims 
for entitlement to service connection for diabetes and for 
peripheral neuropathy of both legs.

In November 2006, the veteran submitted a notice of 
disagreement with that rating decision, in pertinent part, as 
to the denial of an initial compensable rating for hearing 
loss of the right ear, and as to the denials of entitlement 
to service connection for diabetes and peripheral neuropathy. 

After receiving an August 2007 statement of the case 
regarding these matters, the veteran timely perfected appeals 
(also in August 2007) as to the denial of an initial 
compensable rating assigned for hearing loss of the right 
ear; and as to the denial claims for service connection for 
diabetes and peripheral neuropathy. 
 
The veteran testified at a January 2008 Travel Board hearing 
before the undersigned.   During that hearing, the veteran 
raised a claim for service connection for a left ankle 
disorder.  See pages 3 and 4 of the hearing transcript.  This 
matter is referred to the RO for appropriate action.  

The decision below is confined to the issues involving 
service connection for diabetes mellitus and left ear hearing 
loss.  In the REMAND portion of the decision below, the Board 
addresses the issues involving service connection for 
peripheral neuropathy of both legs and higher ratings for 
right ear hearing loss and a right ankle disability.  These 
matters are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 

	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that diabetes mellitus was present in service, that current 
diabetes mellitus is related to service, or that diabetes 
mellitus was caused or aggravated by a service-connected 
disorder.

2.  Competent medical evidence related current left ear 
hearing loss to noise exposure present in service; giving the 
veteran the benefit of the doubt, the objective medical 
evidence is in equipoise as to whether the current hearing 
loss is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, left ear hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
proper VCAA notice requires that VA inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  Also, VA must inform the veteran 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  Proper notification also requires that 
VA invite the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Regarding the claims decided below, the VCAA duty to notify 
was satisfied by a number of letters sent to the veteran 
between 2003 and 2006, which fully addressed all required 
elements of notice.  The information contained in these 
letters informed the veteran of what evidence was required to 
substantiate a claim for service connection.  The veteran was 
also notified of his and VA's respective duties for obtaining 
evidence, and he was asked to submit evidence and/or 
information in his possession to the AOJ.  

At least some of the notice letters were sent before the 
initial AOJ decisions in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and was given ample time to 
respond.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either mooted by 
the denial, or will be addressed by the RO in the case of the 
grant, of the claims decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statements 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the respective statements of the 
case and supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with the claim. 

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection
 
The veteran claims entitlement to service connection for 
diabetes mellitus and for left ear hearing loss.  He claims 
that he has diabetes mellitus that was secondary to (caused 
by) his service-connected degenerative arthritis of the right 
knee, status post arthroscopy.  Essentially, he claims that 
the knee disability resulted in a diminished mobility, which 
resulted in an increase in weight, which in turn caused his 
diabetes mellitus.     

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus and an 
organic disease of the nervous system such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes Mellitus

The veteran does not claim, nor does the evidence show, that 
diabetes mellitus is directly related to service.  Rather, he 
contends that diabetes mellitus is secondary to a service-
connected knee disorder since the knee disability kept him 
from exercising, which resulted in weight gain spawning the 
development of diabetes mellitus.  By this decision, the 
Board discusses both theories of entitlement - direct service 
connection (the applicable provisions of which are listed 
above) and secondary service connection.   

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Court has held that when aggravation of a veteran's non-
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  That is, if a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006.  
The new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  VA has indicated that the purpose of the regulatory 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, VA also made clear 
in the comments to the new regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  

This had not been VA's practice before, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given the substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 in effect before the change because that 
version is more favorable to the claimant.  It is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of diabetes 
mellitus.  Because the record contains competent medical 
evidence of current diabetes mellitus, and no evidence to the 
contrary, the Board concedes the presence of that disability.  
Therefore, the remaining question is whether the diabetes 
mellitus is related to service.  To answer that question, the 
Board will consider:  whether or not the medical evidence 
shows the diabetes mellitus was incurred in or aggravated by 
active military service; or whether it became manifested to a 
compensable degree within one year of separation from active 
duty; or whether it was caused or aggravated by a service-
connected disability.  As noted above, the veteran ultimately 
claimed that his diabetes mellitus  was due to service-
connected degenerative arthritis of the right knee, status 
post arthroscopy.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).   
 
Review of the service medical records shows no indication of 
diabetes mellitus.  At the time of his August 1979 separation 
examination, the veteran made no complaints referable to the 
condition; and on examination, evaluation of relevant systems 
was normal. 

The first medical evidence of diabetes mellitus is shown in 
2006; however, previously there was medical evidence of 
peripheral neuropathy in 2002.  Subsequent medical evidence 
indicates that the peripheral neuropathy may be an indication 
of diabetes mellitus at that earlier date.  In an April 2006 
letter, Shilpa Bhatnagar, M.D., stated that the veteran had 
developed diabetes that worsens the neuropathy of the legs.  
Dr. Bhatnagar also noted that the veteran had been diagnosed 
with peripheral neuropathy, which makes exercising and weight 
loss difficult.   Accordingly, it may be argued that the 
first symptoms of diabetes mellitus were shown in 2002.   

During a July 2006 VA examination, the examiner noted that 
the veteran had been recently diagnosed with type 2 diabetes, 
which corresponded to a recent 35 pound increase in the 
veteran's weight.  The examiner noted there were no 
diagnostic studies (sugar values) performed in the past three 
years to substantiate that the onset of diabetes was recent.  

After examination, the report contains the following oddly 
transcribed impressions pertinent to the claims: 

(1) Recent onset diabetes mellitus.  Although 
certainly the patient's weight gain, which in part 
is related to his inactivity, which has been 
related to his degenerative arthrosis. [sic] The 
diabetes is a complex disease and it is not likely 
that the diabetes is per se a result of his 
degenerative arthrosis. 

(2) The patient has scattered primarily sensory 
peripheral neuropathy, which its present finding is 
rather characteristic of peripheral neuropathy that 
is often times seen with diabetes.  It is not 
unusual for a peripheral neuropathy to occur in 
prediabetic states.  

In a September 2006 letter from K. Sivakumar, M.D., Dr. 
Sivakumar noted that the veteran had polyneuropathy, and that 
diabetes had been detected only recently.  That physician 
opined that it was possible that the neuropathy was linked to 
the diabetes, or a pre-diabetic state as a cause.

In a statement from Shilpa Bhatnagar, M.D., that physician 
opined that the veteran suffered from peripheral neuropathy 
that most likely was caused by diabetes.

In summary, there is no evidence of any complaints or 
findings indicative of diabetes mellitus during service, nor 
is there any such evidence for many years after separation 
from service in 1979.  In fact, the diabetes mellitus was not 
shown until 2006, with possible undiagnosed peripheral 
neuropathy indications of diabetes four years earlier in 
2002.  Post-service medical records showing no indication of 
reported complaints or treatment for a claimed condition 
until many years after service are probative evidence against 
a nexus with service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Further, there is no other medical evidence on file to link 
the veteran's claimed diabetes mellitus either to service, or 
to any service-connected disability.  The only medical 
opinion addressing the current claim is not in favor of the 
veteran's assertion that he has diabetes mellitus that was 
caused by weight gain, due to inactivity, due to his service-
connected bilateral knee disabilities and ankle disability.  
The July 2006 VA examiner opined that while the veteran's 
weight gain was in part related to his inactivity that was 
due to his service-connected degenerative arthrosis, diabetes 
mellitus was a complex disease and it was not likely the 
result of the degenerative arthrosis.  

The veteran has testified that his diabetes mellitus was due 
to his inactivity resulting from his service-connected 
bilateral knee disabilities and ankle disability.  He 
testified that while his mobility decreased due to the 
service-connected orthopedic disabilities of the lower 
extremities, his eating did not change.  He testified that 
this led to a weight gain, which in turn resulted in diabetes 
mellitus.  The veteran is a layman, however, and as such has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, while there appears to be an opinion showing that 
the veteran's weight gain was in part related to his 
inactivity due to his service-connected degenerative 
arthrosis, there are no competent opinions to complete the 
etiological linkage asserted by the veteran - by showing 
diabetes mellitus due to that weight gain.  In fact, the only 
opinion on the matter is to the contrary.  See the July 2006 
impression finding that it is not likely that diabetes is per 
se a result of his degenerative arthrosis.

Based on the foregoing, the Board concludes that the claim 
for service connection for diabetes mellitus must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the current claim on 
appeal.  
 
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  
38 C.F.R. § 3.102 (2007).  The Board concludes that the 
claimed diabetes mellitus was not incurred in or aggravated 
by service, nor is it proximately due to any service-
connected disability-to include by way of aggravation.  

As the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Left Ear Hearing Loss

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  The veteran's service 
medical records pertain to later dates so that conversion is 
not required for the analysis here.   

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  If the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. § 
3.385, and (b) post service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes. Id at 159.

The veteran is claiming entitlement to service connection for 
left ear hearing loss.  The Board notes that during the 
pendency of the claim, the RO granted service connection for 
right ear hearing loss. The veteran attributes his claimed 
hearing loss of both ears to injury caused by noise 
experienced during his service.  He has testified credibly as 
to noise exposure experienced while performing duties on the 
flight line, which exposed him to aircraft engine noise.  

Service medical records show the following results of 
audiometric testing during the veteran's period of service.  
During a March 1972 examination (prior to service), 
audiometric testing revealed pure tone thresholds of 5, 5, 5, 
and 5 decibels in his right ear, and 10, 10, 0, and 5 
decibels in his left ear, at 500, 1,000, 2,000, and 4000 
Hertz, respectively.  These left ear elevated pure tone 
thresholds do not meet the requirements to be considered to 
be a pre-existing disability under 38 C.F.R. § 3.385.  

During an August 1979 examination at separation, the veteran 
reported that he had had ear, nose, or throat trouble.  He 
reported that he had not had hearing loss.  Audiometric 
testing at that time revealed pure tone thresholds of 20, 5, 
10, 20, and 25 decibels in his right ear, and 15, 10, 5, 20, 
and 20 decibels in his left ear, at 500, 1,000, 2,000, 3000, 
and 4000 Hertz, respectively.  These left ear elevated pure 
tone thresholds do not meet the requirements to be considered 
to be a disability under 38 C.F.R. § 3.385.  The report 
contains notes including that the veteran had ear trouble, 
infection of the right ear, in 1978, related to scuba diving, 
which was treated.  There is no indication at that time that 
the right ear infection affected hearing in that ear.
 
The report of a December 1979 VA examination shows that the 
examiner noted that the veteran's service discharge 
examination showed that there was some high frequency hearing 
loss found in both ears.  Audiological evaluation during the 
December 1979 examination shows that the pure tone hearing 
threshold levels at 500, 1000, 2000, and 4000 hertz were 0, 
0, 5, and 25 dB on the right, and 5, 0, 5, and 5 dB on the 
left.  Speech recognition scores were recorded as 100 percent 
for both ears.  The examination report contains an impression 
of right mild high frequency sensorineural hearing loss, 
likely noise induced since the veteran did work around the 
flight path of air craft at Luke Air Force Base in his last 
one and one-half years of service. 
 
The report of a February 2004 VA audiologic examination shows 
that the examiner 
noted that during service there was a shift in the low 
frequency hearing, but it was still within normal limits.  
The veteran reported a history of noise exposure while in 
service from aircraft engine noise; and post service noise 
exposure as a fireman and from employment in construction.  
 
Audiological evaluation during the February 2004 examination 
shows that the pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz were 5, 10, 55, 70, and 80 
dB on the right, and 10, 15, 55, 65, and 75 dB on the left.  
Speech recognition scores using the Maryland CNC Test were 
100 percent for both ears.   
 
The report contains a diagnosis of mild sloping to severe, 
high-frequency, sensorineural hearing loss, bilaterally.  
Based on review of the claims file showing normal hearing at 
release from active duty, and history of post service noise 
exposure, the examiner provided the following opinion: It was 
not likely that the hearing loss was incurred in service; and 
it was more likely that the hearing loss was incurred post 
service. 

During a September 2006 VA examination, the veteran reported 
a history of noise exposure as an engine manager on the 
flight line during service, and denied post service noise 
exposure.  Audiological evaluation at that time shows that 
the pure tone hearing threshold levels at 500, 1000, 2000, 
3000, and 4000 hertz were 20, 20, 60, 70, and 85 dB on the 
right, and 25, 30, 60, 70, and 80 dB on the left.  Speech 
recognition scores using the Maryland CNC Test were 88 
percent for the right ear and 92 for the left ear.  The 
report contains a diagnosis of "moderate to severe high 
frequency sensorineural hearing loss, bilaterally, and 
bilateral subjective, constant, severe tinnitus since 1976."   

A private audiology evaluation report dated in February 2007 
included audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form.  The speech 
recognition score was 88 percent for the right ear and for 
the left ear.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of the veteran's hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  
Nevertheless, a visual analysis of the graphic findings 
clearly indicates that the pure tone thresholds for the left 
ear meet the requirements to be considered a disability under 
38 C.F.R. § 3.385.  

In summery, the veteran is seeking service connection for 
left ear hearing loss.  The claim for that disability 
originally included a claim for service connection of both 
ears.  During the pendency of the claim the RO granted 
service connection for the right ear hearing loss but 
continued to deny the claim for the left ear hearing loss.  

Above, the Board has enumerated the pure tone thresholds 
revealed by audiological tests since service for both ears to 
show the consistent similarity in pure tone thresholds 
recorded for both ears over the course of the medical history 
beginning in service.  Both ears showed a worsening during 
service as reflected in the findings at the discharge 
examination.  At discharge, only the right ear showed 
findings reaching the threshold indicating some degree of 
hearing loss.  

The elevated pure tone thresholds shown in the left ear in 
August 1979 do not meet the requirements to be considered to 
be a disability under 38 C.F.R. § 3.385.  But the left ear 
did show a worsening from before service; and though the pure 
tone thresholds at 3000 and 4000 Hertz do not indicate "some 
degree of hearing loss," the 20 decibels recorded at these 
levels are at the upper limit of the range of normal hearing, 
and proximate to the level that would indicate some degree of 
hearing loss.  Current Medical Diagnosis and Treatment 110-11 
(Stephen A. Schroeder et. al. eds., 1988) as cited in Hensley 
v. Brown, 5 Vet. App. 155 (1993) ("the threshold for normal 
hearing is from 0 to 20 [decibels], and higher threshold 
levels indicate some degree of hearing loss").

The Board notes that the examiner at the December 1979 VA 
examination opined that the veteran's right ear hearing loss 
was likely due to noise exposure while working on the flight 
line during service.  The examiner addressed that opinion to 
the right ear and not to the left, simply because at that 
time only the veteran's right ear met criteria of a threshold 
level higher than 20 decibels indicating some degree of 
hearing loss.  Id.  A medical opinion is not needed to know 
that the causative factor of noise exposure referred to by 
the examiner would similarly apply to both ears; all that was 
missing for entitlement to service connection for hearing 
loss in December 1979 was a present hearing loss as defined 
under 38 C.F.R. § 3.385.

That element was subsequently shown in reports of 
audiological evaluations during VA examinations in February 
2004 and September 2006.  These reports clearly show that the 
pure tone thresholds for the left ear meet the requirements 
to be considered a disability under 38 C.F.R. § 3.385.  On 
visual analysis, this is also clearly indicated in the 
private audiology evaluation report dated in February 2007, 
which included audiometric findings of pure tone hearing 
threshold levels in graphic form.  

There are conflicting opinions regarding the etiology of the 
veteran's left ear hearing loss and as to any nexus between 
that disorder and service.  The February 2004 examiner opined 
that it was not likely that the hearing loss was incurred in 
service; and that it was more likely that the hearing loss 
was incurred post service.  The September 2006 examiner 
opined that the veteran had "moderate to severe high 
frequency sensorineural hearing loss, bilaterally, and 
bilateral subjective, constant, severe tinnitus since 1976."  

Based on the evidence of record including the credible 
testimony given by the veteran, he apparently spent a good 
part of his military career working in proximity to aircraft 
on the flight line, a setting in which, presumably, he was 
exposed to considerable noise exposure.  The medical evidence 
makes it clear that there is a present "hearing loss 
disability" as defined by the provisions of 38 C.F.R. § 3.385 
(2007).   

After careful review of the record, including the veteran's 
credible testimony and the findings shown on private and VA 
audiological examinations, and giving the veteran the benefit 
of any doubt, the Board finds the evidence to be in 
equipoise.  Under such circumstances, with the resolution of 
all reasonable doubt in the 
veteran's favor, and without ascribing error to the action by 
the RO, the Board concludes that service connection for left 
ear hearing loss is warranted.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for left ear hearing loss is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action is required in properly developing the veteran's 
claims on appeal.  

During the January 2008 Travel Board hearing, regarding the 
service-connected right ear hearing loss, the veteran 
testified indicating that his hearing loss had worsened in 
severity since the most recent VA examination in September 
2006.  Review of the findings from the September 2006 VA 
examination, as compared with findings from a private 
audiology examination in February 2007, reflects that the 
right ear hearing loss has worsened since the earlier 
examination.  Though the latter examination findings are in 
graphic form, and therefore, cannot be used for rating 
purposes, on visual inspection they clearly indicate an 
increase in severity at least at some frequencies, when 
compared with the numeric results of the 2006 findings.  A 
new examination is indicated.

During the January 2008 Travel Board hearing, the veteran 
also testified indicating that his service-connected right 
ankle disability had worsened in severity since the most 
recent VA examination in September 2004.  The veteran also 
underwent a VA examination in July 2006.  The veteran 
testified that his legs had become more swollen and 
uncomfortable, and that he had undergone surgery for removal 
of bone spurs in July 2007.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The veteran is also seeking service connection for peripheral 
neuropathy of both legs.  During the January 2008 Travel 
Board hearing he testified that the peripheral neuropathy was 
due to his diabetes mellitus, which he claimed was service 
connected.  As decided above, the diabetes mellitus is not 
service connected so that the veteran's claim regarding 
peripheral neuropathy would fail on that basis.  There is 
some indication in the medical record, however, which 
indicates that the peripheral neuropathy might be due to a 
different disability for which service connection is in 
effect.

In a September 2006 letter, a VA physician stated that the 
veteran had mixed peripheral neuropathy, and that there was 
EMG evidence of a radicular neuropathy consistent with lumbar 
root nerve problems.  The physician also noted that there was 
evidence of a diffuse peripheral neuropathy most consistent 
with metabolic conditions such as diabetes mellitus.  He 
concluded with an opinion that given the history of diabetes 
mellitus, it was almost certain that the neuropathy was 
secondary to the veteran's diabetes mellitus.  Other evidence 
of record supports the notion that peripheral neuropathy is 
due to the diabetes mellitus.

Nonetheless, given the opinion that there was mixed 
peripheral neuropathy including evidence of a radicular 
neuropathy consistent with lumbar root nerve problems, the RO 
should obtain an opinion as to whether any part of the 
present neuropathy symptomatology involving the legs is due 
to the veteran's service-connected degenerative joint/disc 
disease, low back strain, spondylolysis, of the lumbosacral 
spine.

Fulfillment of the VA's statutory duty to assist the 
appellant includes providing an additional VA examination by 
a specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, obtain any VA or 
private records of pertinent medical 
treatment not yet on file pertaining to 
any of the disabilities subject to this 
REMAND.

2.  Schedule the veteran for VA 
examinations for compensation and pension 
purposes by appropriate specialists, to 
determine the nature and severity of the 
veteran's right ear hearing loss and right 
ankle disability; and to determine the 
nature and etiology of the veteran's 
claimed peripheral neuropathy of both 
legs.   
 
Make the claims file available to the 
respective examiners, who should each 
review the claims folders in conjunction 
with conducting the respective 
examinations described in sections A, B, 
and C below.  The examiners should note 
such review in the examination reports.  
All studies deemed appropriate in the 
medical opinion of each examiner should be 
performed, and all findings should be set 
forth in detail.  The examiners should 
each include in their examination report 
the rationale for any opinion expressed.  
If an examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.  
Respectively, the examiners should each 
physically examine the veteran as follows:
 
A. Audiologic Examination
The VA audiologic examination must be 
conducted by a state-licensed audiologist.  
Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

B.  Right Ankle Disability
The right ankle disability (orthopedic) 
examination should report all findings and 
note all associated symptoms.  The 
orthopedic examiner should provide the 
range of motion of the right ankle in 
degrees for relevant diagnostic motions.  
The examiner should note all symptoms such 
as pain, stiffness, or aching in the area 
of the right ankle, as well as muscle 
spasm, guarding, or abnormal gait.  The 
examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
veteran's daily activities by his service-
connected right ankle disability. 


C.  Peripheral Neuropathy of Both Legs
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If any present neuropathy 
symptomatology involving the legs is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is 
proximately due to, the result of, or 
increased by, a service-connected disease 
or injury, to specifically include the 
veteran's degenerative joint/disc disease, 
low back strain, spondylolysis, of the 
lumbosacral spine.  

In this regard, the examiner should 
comment on the September 2006 statement by 
a VA physician that there was EMG evidence 
of a radicular neuropathy consistent with 
lumbar root nerve problems.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the appellant, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, the RO should return the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.  
	
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


